Citation Nr: 0711814	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic 
non-Hodgkin's lymphoma claimed as the result of radiation and 
chemical gas exposure.  

2.  Entitlement to service connection for chronic bilateral 
lower extremity peripheral neuropathy.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic myelodysplastic 
syndrome.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right foot hallux valgus deformities with second 
and third toe bunionectomy/arthroplasty residuals, currently 
evaluated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
veteran's left foot hallux valgus deformities and first 
metatarsal osteotomy residuals, currently evaluated as 20 
percent disabling.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1980 to May 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied service 
connection for chronic non-Hodgkin's lymphoma claimed as a 
result of radiation exposure; increased disability 
evaluations for both the veteran's right foot hallux valgus 
deformities with second and third toe 
bunionectomy/arthroplasty residuals and her left foot hallux 
valgus deformities and first metatarsal osteotomy residuals; 
and a total rating for compensation purposes based on 
individual unemployability.  In August 2004, the RO denied 
service connection for chronic peripheral neuropathy and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic myelodysplastic syndrome.  


FINDINGS OF FACT

1.  Chronic non-Hodgkin's lymphoma was not manifested during 
or for many years 


after active service.  The veteran's chronic non-Hodgkin's 
lymphoma has not been objectively shown to have originated 
during active service.  

2.  Service connection is currently in effect for right foot 
hallux valgus deformities with second and third toe 
bunionectomy/arthroplasty residuals evaluated as 20 percent 
disabling and left foot hallux valgus deformities and first 
metatarsal osteotomy residuals evaluated as 20 percent 
disabling.  The veteran has a combined rating of 40 percent.  

3.  Chronic peripheral neuropathy was not manifested during 
or for many years after active service.  The veteran's 
chronic bilateral lower extremity peripheral neuropathy has 
not been objectively shown to have originated during active 
service.  

4.  The veteran's chronic bilateral lower extremity 
peripheral neuropathy has not been shown to be etiologically 
related to her service-connected disabilities.  

5.  Chronic myelodysplastic syndrome has not been shown to be 
the result of VA surgical treatment, hospital care, or 
medical treatment.  

6.  The veteran's post-operative right foot disabilities 
alone have been shown to be manifested by no more than 
chronic foot pain; hallux valgus; a range of motion of the 
first toe of dorsiflexion of 0 to 15 degrees and plantar 
flexion; well-healed and asymptomatic surgical scars; and 
moderately severe foot injury residuals.  

7.  The veteran's post-operative left foot disabilities alone 
have been shown to be manifested by no more than chronic 
bilateral hallux valgus; a range of motion of the first toe 
of dorsiflexion of 0 to 15 degrees and plantar flexion; 
well-healed surgical and asymptomatic scars; and moderately 
severe foot injury residuals.  


CONCLUSIONS OF LAW

1.  Chronic non-Hodgkin's lymphoma was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2006).  

2.  Chronic bilateral lower extremity peripheral neuropathy 
was not incurred in or aggravated by active service and may 
not be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a) (2006).  

3.  Chronic bilateral lower extremity peripheral neuropathy 
was not proximately due to or the result of the veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.326(a) (2006 as amended).  

4.  Chronic myelodysplastic syndrome was not incurred as the 
result of VA surgical treatment, hospital care, or medical 
treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361 (2006).  

5.  The criteria for an increased evaluation for the 
veteran's right foot hallux valgus deformities with second 
and third toe bunionectomy/arthroplasty residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2006).  

6.  The criteria for an increased evaluation for the 
veteran's left foot hallux valgus deformities and first 
metatarsal osteotomy residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5280, 5284 (2006).  

7.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
January 2004, February 2004, June 2004, and June 2005 which 
informed her of the evidence needed to support her claims for 
service connection, compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002), increased evaluations, and a 
total rating for compensation purposes based on individual 
unemployability; what actions she needed to undertake; and 
how the VA would assist her in developing her claims.  The 
veteran was specifically informed that she should submit any 
relevant evidence in her possession.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded VA examinations for compensation 
purposes.  The examination reports are of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was provided only with notice 
of what type of evidence was needed to substantiate her 
claims for service connection, compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), increased 
evaluations, and a total rating for compensation purposes 
based on individual unemployability.  However, she was not 
informed of the type of evidence necessary to establish both 
an initial evaluation and an effective date for the award of 
such benefits.  
Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claims 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served ninety days or more during peacetime service 
after December 31, 1946, and a malignant tumor and/or an 
organic disease of the nervous system becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
right foot hallux valgus deformities with second and third 
toe bunionectomy/arthroplasty residuals and left foot hallux 
valgus deformities and first metatarsal osteotomy residuals.  

A.  Non-Hodgkin's Lymphoma

The veteran's service medical records make no reference to 
non-Hodgkin's lymphoma.  A November 1995 hospital summary 
from Perkins County Community Hospital indicates that the 
veteran found a right inguinal area lump in August 1995.  She 
was subsequently diagnosed with non-Hodgkin's lymphoma by 
biopsy.  

In her November 2004 claim for service connection, the 
veteran conveyed that: she "went through Nuclear Biological 
Chemical Warfare School in Germany in 1984;" "went into 
chambers that had gas in" them; was "told to take off our 
gas masks and breathe;" and she "gagged and [her] eyes 
watered."  She was initially diagnosed with non-Hodgkin's 
lymphoma in 1995.  The veteran believed that "[the gas] 
exposure could have possibly caused my non-Hodgkin's 
lymphoma."  

A March 2004 written statement from the United States Army 
Radiation Standards and Dosimetry Laboratory notes that the 
relevant files had been searched and no record of the 
veteran's exposure to ionizing radiation was located.  

In her May 2004 notice of disagreement and January 2005 
Appeal to the Board (VA Form 9), the veteran and her attorney 
advanced that the veteran's non-Hodgkin's lymphoma "may have 
been caused not only by non-ionizing radiation, but also by 
her exposure to C. S. gas while attending the Army's Nuclear, 
Chemical and Biological Warfare School."  The veteran 
averred that "working at a Chemical and Biological Warfare 
School suggests a 51 percent possibility that my present 
conditions are related to the military."  

At a June 2004 VA examination for compensation purposes, the 
examiner noted that the veteran had been initially diagnosed 
with non-Hodgkin's lymphoma in November 1995; underwent 
extensive chemotherapy; suffered a reoccurrence of her 
non-Hodgkin's lymphoma in 2001; and underwent further 
chemotherapy and an autologous bone marrow transplant in 2001 
and 2002.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic non-Hodgkin's lymphoma was initially diagnosed in 
November 1995, some seven years after service separation.  No 
competent medical professional has determined that the 
veteran's non-Hodgkin's lymphoma was initially manifested in 
or otherwise originated during active service.  

The veteran and her attorney assert that the veteran's 
non-Hodgkin's lymphoma "may have been caused not only by 
non-ionizing radiation, but also by her exposure to C. S. gas 
while attending the Army's Nuclear, Chemical and Biological 
Warfare School."  A search of relevant Army records revealed 
no evidence of the veteran having been exposed to radiation.  
Further, the record is devoid of evidence of any chemical gas 
exposure.  Indeed, the veteran's contentions are supported 
solely by her attorney's and her own written statements.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absent of any competent 
evidence that chronic non-Hodgkin's lymphoma originated in or 
proximate to active service, the Board finds that service 
connection is not warranted for the claimed disorder.  

B.  Bilateral Lower Extremity Peripheral Neuropathy

The veteran's service medical records make no reference to 
chronic peripheral neuropathy.  At the February 2004 VA 
examination for compensation purposes, the veteran complained 
of bilateral lower extremity numbness and tingling.  She 
stated that she had been told that her symptoms were related 
to her chemotherapy.  The examiner concurred with the opinion 
that the veteran's bilateral lower extremity numbness and 
tingling were etiologically related to her prior courses of 
chemotherapy.  

A March 2004 VA treatment record states that the veteran 
complained of radiating bilateral lower extremity pain.  An 
impression of peripheral neuropathy "[compatible with] 
Cisplatin therapy" was advanced.  

In her April 2004 claim for service connection, the veteran 
advanced that service connection for bilateral lower 
extremity peripheral neuropathy manifested by tingling and 
numbness was warranted.  She clarified that the claimed 
disorder was "caused from taking chemotherapy, CHOP, since 
November 1995."  

In the veteran's September 2004 notice of disagreement and 
January 2005 Appeal to the Board (VA Form 9), the veteran and 
her attorney advanced that the veteran's peripheral 
neuropathy was either "caused by overly excessive doses of 
chemotherapy" or her exposure "to C. S. gas while attending 
the Army's Nuclear, Chemical and Biological Warfare School."  

A February 2005 VA treatment record states that the veteran 
complained of radiating low back and bilateral lower 
extremity pain.  An impression of "chronic back pain with 
radiation into both legs: suspected neuropathy from chemo?" 
was advanced.  

The veteran's service medical records do not refer to chronic 
peripheral neuropathy.  VA clinical documentation dated in 
2004 indicates that the veteran exhibited possible bilateral 
lower extremity peripheral neuropathy secondary to her 
multiple chemotherapy courses associated with her 
non-Hodgkin's lymphoma.  No competent medical professional 
has attributed the onset of the veteran's chronic peripheral 
neuropathy to either active service or her service-connected 
disability.  

The veteran and her attorney assert that the veteran 
developed chronic peripheral neuropathy as the result of 
either "overly excessive doses of chemotherapy" and/or 
exposure "to C. S. gas while attending the Army's Nuclear, 
Chemical and Biological Warfare School."  The veteran's 
contentions are supported solely by her attorney's and her 
own written statements.  Such evidence is insufficient to 
establish either an etiological relationship between the 
claimed disorder and the veteran's active service and/or her 
service-connected disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that service connection for chronic bilateral lower extremity 
peripheral neuropathy is not warranted.  


III.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic myelodysplastic 
syndrome is warranted as the claimed disability was the 
result of excessive chemotherapy employed by VA physicians to 
treat her non-Hodgkin's lymphoma.  The veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
received by the VA in May 2003.  

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2006) clarify that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.  

***

  (e)  Department employees and 
facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

In a March 2002 written statement, the veteran asserts that 
she manifested myelodysplastic syndrome due "to the chemo I 
received in 2001 and 2002 at the Denver, CO & Texas VA's."  

A January 2003 written statement from Paul F. Bottom, M.D., 
conveys that the veteran's myelodysplastic syndrome "may be 
due to repeated chemotherapies or could be that she is 
differentiating into some other type of blood disease."   An 
April 2003 VA treatment record states that the veteran had 
been diagnosed with non-Hodgkin's lymphoma in November 1995; 
underwent multiple chemotherapy treatments; received a June 
2002 autologous bone marrow transplant; and was subsequently 
diagnosed with myelodysplastic syndrome "which is thought to 
be due to her pretreatments with various chemotherapeutic 
agents."  

In her May 2003 claim, the veteran advanced that she 
underwent chemotherapy for her non-Hodgkin's lymphoma at the 
Denver, Colorado, and San Antonio, Texas, VA Medical Centers.  
She clarified that a VA physician had informed her that she 
had developed "myelodysplastic syndrome which was caused by 
receiving too much chemo."  

At the February 2004 VA examination for compensation 
purposes, the veteran was diagnosed with "myelodysplastic 
syndrome, controlled at this time secondary to chemo 
treatments for non-Hodgkin's lymphoma."  

At the June 2004 VA examination for compensation purposes, 
the veteran was noted to have been initially diagnosed with 
myelodysplastic syndrome in 2002-2003 secondary to her 
non-Hodgkin's lymphoma-related chemotherapy.  The VA 
physician commented that:

After a thorough review of this veteran's 
C-file, it is my opinion that this 
veteran's therapy-related myelodysplastic 
syndrome is secondary to chemotherapy for 
her non-Hodgkin's lymphoma, but it was 
not caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instances of fault on the part 
of the VA in furnishing medical care in 
connection with chemotherapy for 
non-Hodgkin's lymphoma.  It is a 
well-known (sic) that the more alkylating 
agents that are given for lymphoma, the 
greater the incidence for development of 
a myelodysplastic syndrome.  ...  There 
unfortunately is little choice in using 
these potentially dangerous 
chemotherapeutic agents when there is a 
reoccurrence of a lymphoma.  One is left 
either using these chemotherapeutic 
agents to try and control the cancer and 
risk inducing a myelodysplastic syndrome 
or not using them and allowing the cancer 
to take its course.  It is not at least 
as likely as not that the development of 
this therapy-related myelodysplastic 
syndrome was related to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instances of 
fault on the part of the VA.  

In his September 2004 notice of disagreement, the veteran's 
attorney advances that the veteran's myelodysplastic syndrome 
was "caused by overly excessive doses of chemotherapy."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was treated for a reoccurrence of her 
nonservice-connected non-Hodgkin's lymphoma at the VA in 2001 
and 2002 with chemotherapy and a bone marrow transplant.  
While apparently successfully putting the veteran's 
non-Hodgkin's lymphoma into remission, the additional 
chemotherapy unfortunately resulted in the onset of chronic 
myelodysplastic syndrome.  

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) is warranted for chronic 
myelodysplastic syndrome as the claimed disorder was "caused 
by overly excessive doses of chemotherapy."  The examiner at 
the June 2004 VA examination for compensation purposes 
specifically found that the VA chemotherapy provided to the 
veteran was both appropriate and properly conducted.  Chronic 
myelodysplastic syndrome was identified as a known 
complication of chemotherapy used to treat recurrent 
lymphoma.  No competent medical professional has attributed 
the veteran's chronic myelodysplastic syndrome to improper VA 
treatment.  

The veteran's claim is supported solely by her attorney's and 
her own written statements on appeal.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board finds that the 
veteran's statements as to the etiology of her chronic 
myelodysplastic syndrome to be unpersuasive.  Given these 
facts, the Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic 
myelodysplastic syndrome may not be granted.  


IV.  Feet

A.  Historical Review

The veteran's service medical records indicate that she 
complained of painful right foot plantar calluses and 
underwent a non-fixating right second metatarsal osteotomy in 
October 1982.  Army clinical documentation dated in February 
1983 state that the veteran complained of painful left foot 
calluses and underwent a non-fixating left second and fourth 
metatarsal osteotomy.  In July 1983, the veteran underwent a 
non-fixating left third metatarsal osteotomy.  A September 
1986 Army hospital summary indicates that the veteran was 
diagnosed with a left second hammertoe.  She underwent a left 
second proximal interphalangeal joint Girdlestone 
arthroplasty.  An April 1987 treatment entry states that the 
veteran was found to exhibit hallux valgus and bunions.  

A July 1991 VA hospital summary states that the veteran was 
diagnosed with a left primus elevatus metatarsus with bunion 
formation; a left second subluxed proximal interphalangeal 
joint with rigid mallet toe deformity, a left third flexible 
hammertoe; and bilateral metatarsus adductus.  She underwent 
a left first metatarsal Reverdin-Todd osteotomy with K-wire 
fixation and left second and third metatarsal arthroplasties 
with K-wire fixation.  

In July 1991, the RO established service connection for both 
right foot hallux valgus deformity, second, third, fourth, 
and fifth toe flexion deformities, and metatarsus adductus 
and left foot hallux valgus deformity, left second, third, 
fourth, and fifth toe flexion deformities, and first 
metatarsal osteotomy residuals and assigned 10 percent 
evaluations for those disabilities.  In April 1995, the RO 
recharacterized the veteran's right foot disabilities as 
right foot hallux valgus deformities and second and third toe 
bunionectomy/arthroplasty residuals; assigned a 20 percent 
evaluation for that disability; recharacterized the veteran's 
left  foot disabilities as left foot hallux valgus 
deformities and first metatarsal osteotomy residuals; and 
assigned a 20 percent evaluation for that disability.  

B.  Increased Evaluations

Post-operative unilateral hallux valgus with resection of the 
metatarsal head warrants a 10 percent disability evaluation.  
A 10 percent evaluation is also warranted for severe 
unilateral hallux valgus if the extent of the disability is 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2006).  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation requires severe 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2006).  

At the February 2004 VA examination for compensation 
purposes, the veteran complained of chronic bilateral foot 
pain.  She reported that she used shoe inserts to alleviate 
her foot pain.  On examination of the feet, the veteran 
exhibited bilateral hallux valgus; a range of motion of the 
first toes of dorsiflexion of 0 to 15 degrees and plantar 
flexion; "mildly blunted" sensation over the dorsal and 
plantar aspects of the feet; well-healed surgical scars; and 
no swelling, erythema, ulcerations, or skin breakdown.  The 
veteran was diagnosed with "bilateral hallux valgus with 
multiple operative procedures including bunionectomy with 
arthroplasty of the right foot second and third toes."  The 
VA examiner commented that while her feet were 
"bothersome," the veteran rarely missed work due to them 
when she was previously employed.  

In his May 2004 notice of disagreement, the veteran's 
attorney advanced that the veteran's foot disabilities 
merited assignment of 30 percent evaluations as they were 
productive of severe right and left foot impairment including 
"extreme" foot pain and a chronic limp.  He clarified that 
the veteran found her prescribed morphine to be no longer 
ineffective in countering her foot pain.  

The veteran's post-operative right foot and left foot 
disabilities alone have been shown to be objectively 
manifested by no more than chronic foot pain, bilateral 
hallux, bilateral first toe limitation of motion, and 
well-healed surgical scars.  Such findings are consistent 
with moderately severe foot impairment.  In the absence of 
objective evidence of severe foot impairment, the Board 
concludes that the current 20 percent evaluations under 
Diagnostic Code 5284 adequately reflect the veteran's right 
foot and left foot disability picture.  Separate evaluations 
may not be assigned for hallux valgus under Diagnostic Code 
5280 given that such action would constitute the evaluation 
of the same disability under various diagnoses 38 C.F.R. 
§ 4.14 (2006).  


V.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341 (2006).  The provisions of 
38 C.F.R. § 4.16(a) (2006), elaborate, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. ... It is provided further that 
the existence or degree of nonservice-
connected disabilities or previous 
unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service- 
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for right foot 
hallux valgus deformities with second and third toe 
bunionectomy/arthroplasty residuals evaluated as 20 percent 
disabling and left foot hallux valgus deformities and first 
metatarsal osteotomy residuals evaluated as 20 percent 
disabling.  The veteran has a combined rating of 40 percent.  

In her Veterans Application for Increased Compensation Based 
on Unemployability (VA Form 21-8940), the veteran conveyed 
that: she completed high school; had occupational experience 
as a corrections officer, a cashier, and grounds and mail 
worker.  She reported having last worked on a full time basis 
in November 2001.  In the veteran's May 2004 notice of 
disagreement, the veteran's attorney advances that "the 
veteran cannot work due to her non-Hodgkin's lymphoma."  

The veteran does not met the schedular criteria for a total 
rating for compensation purposes based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16 
(2006).  No competent medical professional has determined 
that the veteran's service-connected disabilities render her 
unemployable.  Indeed, the veteran's attorney advances that 
her nonservice-connected non-Hodgkin's lymphoma renders her 
unemployable.  In light of these facts, the Board concludes 
that a total rating for compensation purposes based on 
individual unemployability is not warranted.  


ORDER 


Service connection for chronic non-Hodgkin's lymphoma is 
denied.  

Service connection for chronic bilateral lower extremity 
peripheral neuropathy is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic myelodysplastic syndrome is denied.  

An increased evaluation for the veteran's right foot hallux 
valgus deformities with second and third toe 
bunionectomy/arthroplasty residuals is denied.  

An increased evaluation for the veteran's left foot hallux 
valgus deformities and first metatarsal osteotomy residuals 
is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


